Detailed Action
1.	This Office Action is in response to the applicant’s communication filed on 05/03/2022.	In virtue of this communication, claims 1-30 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant requested for the withdrawal of rejection to claims without presenting the argument but stated that claims 18 and 25 were similarly amended to claims 29 and 30.
	As applicant stated, not all of the features of claim 18 and claim 25 are not amended, but the amendment includes only similar features. 
	After updating search and thorough consideration, the amended claims are still considered obvious as explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-17, 19, 21-24, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Morita Pub. No.: US 2015/0373766 A1 in view of Panteleev et al. Pub. No.: WO 2017/171895 A1 and Deng et al. Pub. No.: US 2013/0324182 A1.

Claim 1
Morita discloses a method (fig. 8-10) of wireless communication performed by a user equipment (UE) (terminal 100-2 in fig. 8 & 10), comprising:

    PNG
    media_image1.png
    308
    404
    media_image1.png
    Greyscale

receiving, by the UE (terminal 10-2 in fig. 10) and from a source UE (terminal 100-1 in fig. 8-10), a first sidelink communication (S102 in fig. 10; assume other sidelink using different frequencies in fig. 9 other than F2 is a first sidelink communication); and
one or more other transmit power control commands received by the UE (terminal 100-1 receives transmission power control message including maximum transmit power and transmit power threshold in fig. 8).
Although Morita does not disclose “generating, by the UE, a transmit power control command, to control a transmit power of the source UE and for a second sidelink communication, based at least in part on a signal to interference noise ratio measurement, of the UE, associated with the first sidelink communication; and transmitting, by the UE, the transmit power control command to the source UE”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “generating, by the UE, a transmit power to control a transmit power of the source UE and for a second sidelink communication, based at least in part on a signal to interference noise ratio measurement, of the UE, associated with the first sidelink communication”, recall that Morita teaches changing subcarriers between two terminals (S102-S104 in fig. 10), and transmit power control parameters for different subcarriers (fig. 9, herein, f0 and f1 could be reasonably interpreted as a first sidelink and a second sidelink). In particular, Panteleev teaches determining sidelink pathloss between the UE and another UE (lines 25-30 on pg. 20) to generate a sidelink transmission power level based on the sidelink pathloss (lines 29-31 on pg. 30). Furthermore, Panteleev teaches RSSI, as to pathloss, including SINR (lines 14-16 on pg. 6 and lines 8-25 on pg. 8), and teaches measuring sidelink-RSRQ during data transmission in PSCCH, PSDCH or PSSCH (lines 30-34 on pg. 5, lines 5-33 on pg. 6, see pg. 9). Accordingly, one of ordinary skill in the art would have combined teaching of power control for different subcarriers of Morita and RSSI measurement for different sidelink for power control of Panteleev to perform equally well to the addressing claim limitations.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita by providing link adaptation for D2D communication as taught in Panteleev. Such a modification would have included link adaptation for D2D communication to determine transmission power levels based on channel quality between UEs so that low spectrum and energy efficiency for D2D communication could be realized for wearable devices and IoT devices as suggested in lines 1-15 on pg. 3 of Panteleev.
Secondly, to address the claim limitations of “generating, by the UE, a transmit power control command, to control a transmit power of the source UE; and transmitting, by the UE, the transmit power control command to the source UE”, recall that Panteleev discloses that the Slave ME may signal SL-RSRP measured to the Master UE (lines 16-25 on pg. 7). In particular, Deng teaches that the receiving UE may generate TPC commands and send a number of consecutive DOWN TPC commands (par. 0107). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita in view of Panteleev by providing Device-To-Device D2D cross link power control as taught in Deng to obtain the claimed invention as specified in the claim. Such a modification would have included device-to-device D2D communication to determine maximum cross link power for transmission so that resource allocation would be possible for simultaneous transmissions without exceeding a total transmit power control as suggested in par. 0002-0004 of Deng.
Claim 2
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the signal to interference noise ratio measurement is performed on a reference signal transmitted in connection with the first sidelink communication (Panteleev, 501 in fig. 5 and 601 in fig. 6) and wherein the reference signal is at least one of: a channel state information reference signal (Panteleev, lines 1-9 on pg. 3), a sounding reference signal (Deng, SRS in par. 0060), or a demodulation reference signal (Panteleev, demodulation reference signal in lines 23-30 on pg. 5; Deng, DMRS in par. 0116; and thus, the combined prior art renders the claim obvious).

Claim 3
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the signal to interference noise ratio measurement is performed on decoded data symbols of the first sidelink communication (Morita, fig. 5 depicts resource block including the plurality of symbols or resource elements in par. 0079 & 0081, and thus, in fig. 8, terminals 100 would be decoding the power control message sent; Panteleev, SINR measurement on OFDM symbols on pg. 8; Deng, SINR in par. 0060; accordingly, resource block would be decoded data symbols as mentioned by Morita to be performed SINR measurement by Panteleev and Deng; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art Morita in view of Panteleev and Deng; see MPEP 2143, KSR Exemplary Rationales F-G).


Claim 4
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the transmit power control command is based at least in part on a power offset value (Deng, TPC commands may denote the power offset in par. 0063; therefore, the combined prior art read on the claim).

Claim 5
Morita, in view of Panteleev and Deng, discloses the method of claim 4, wherein the power offset value is based at least in part on a transmit data-to-pilot power ratio or a modulation and coding scheme (Panteleev, MCS in lines 1-10 on pg. 3; Deng, power offset in par. 0063; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim).

Claim 6
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the signal to interference noise ratio measurement (Panteleev, SINR on pg. 8; Deng, SINR in par. 0060) is performed on another transmission that is quasi co-located with the first sidelink communication (Deng, semi-static in par. 0107 would be a similar application for quasi-static; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the combined prior art, see MPEP 2143, KSR Exemplary Rationale F; see further evidence the obviousness of the usage in par. 0279 in Novlan et al. Pub. No.: US 2014/0328329 A1 previously applied).

Claim 7
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the transmit power control command is based at least in part on a type of channel of the first sidelink communication (Morita, as depicted in  fig. 19, based on subscarrier closer to eNB communication, transmission power is low or high, herein, near to eNB or far to eNB could be a type; since claim does not specifically define what are involved to be a type of channel, the combination of prior art would have rendered the claim obvious).

Claim 8
Morita, in view of Panteleev and Deng, discloses the method of claim 7, wherein the type of channel is at least one of: 
a physical sidelink control channel (Panteleev, PSCCH in lines 8-15 on pg. 4 in view of fig. 4-6), 
a physical sidelink shared channel (Panteleev, PSSCH in lines 8-15 on pg. 4 in view of fig. 4-6), 
a physical sidelink feedback channel, 
a sidelink channel state information reference signal channel (Panteleev, lines 1-9 on pg. 3; Morita, physical control channel, physical shared channel in par. 0081-0082; accordingly, the combined prior art renders the claim obvious), 
a sidelink tracking reference signal channel, or 
a sidelink positioning reference signal channel.


Claim 9
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the transmit power control command is based at least in part on a type of transmission of the first sidelink communication (Morita, as depicted in  fig. 19, based on subscarrier closer to eNB communication, transmission power is low or high for D2D, herein, D2D transmission or uplink transmission to eNB could be interpreted as type; Panteleev, PSCCH, PSSCH on pg. 4; Deng, TPC in par. 0107; since claim does not specifically define what are involved to be a type of transmission, the combination of prior art would have rendered the claim obvious; since claim does not specifically define what are involved to be a type of channel, the combination of prior art would have rendered the claim obvious).

Claim 10
Morita, in view of Panteleev and Deng, discloses the method of claim 9, wherein the type of transmission is a groupcast transmission or a unicast transmission (Morita, the D2D communication in a unicast manner or in a broadcast manner in par. 0106; and hence, the combined prior art reads on the claim).

Claim 11
Morita, in view of Panteleev and Deng, discloses the method of claim 9, wherein a periodicity of the signal to interference noise ratio measurement is based at least in part on a processing characteristic of the first sidelink communication (Panteleev, SINR on pg. 8, and broadcasting in lines 1-9 on pg. 3, PSBCH in lines 8-15 on pg. 4; Deng, SINR in par. 0060, periodical update in par. 0126, periodicity measurement in par. 0135; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143 KSR Exemplary Rationales F-G).

Claim 12
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the transmit power control command is based at least in part on a signal to noise ratio difference between the first sidelink communication and another communication (Panteleev, PL measurement at both side including SINR and S-RSRQ including SINR on pg. 6, and see measurement equation on pg. 8 including number of bandwidth N; and Deng, SINR in par. 0057, 0060, 0062, 0110; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143 KSR Exemplary Rationales F-G).

Claim 13
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the transmit power control command is based at least in part on a channel state information interference measurement (Panteleev, 501 in fig. 5 and 601 in fig. 6 could be said that channel state information interference measurement; Deng, TPC in par. 0063 & 0068; therefore, the combined prior art renders the claim obvious).


Claim 14
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the transmit power control command is based at least in part on a vacant resource element measurement (Panteleev, the resource elements for carrying signal in lines 23-28 on pg. 6; Deng, TPC in MAC in par. 0058; accordingly, one of ordinary skill in the art would have expected to perform vacant resource element measurement in the same way to measure the resource element with reference performed in the combined prior art, see MPEP 2143 KSR Exemplary Rationales C).

Claim 15
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the first sidelink communication is received based at least in part on monitoring for the first sidelink communication (fig. 9-10 of Morita; Panteleev, fig. 4-6 could be said monitoring sidelink; and thus, the combined prior art renders the claim obvious).

Claim 16
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein the transmit power control command is generated based at least in part on the signal to interference noise ratio measurement satisfying a threshold (Morita, par. 0037-0038 & 0163 describe to prevent the interference and thus, transmit power thresholds in fig. 9 for subcarriers are based on interference measurement; Panteleev, SINR on pg. 8; Deng, pre-set threshold in par. 0088, and TPC and a threshold of power in par. 0107, and threshold in par. 0154; alternatively, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).

Claim 17
Morita, in view of Panteleev and Deng, discloses the method of claim 16, wherein the threshold is based at least in part on at least one of: 
an interference criterion (Morita, par. 0037-0038; Panteleev, SINR on pg. 8; Deng, pre-set threshold in par. 0088, and TPC and a threshold of power in par. 0107, and threshold in par. 0154), 
a reference signal received power (Panteleev, S-RSRQ on pg. 8), 
a modulation and coding scheme on another link that is interfered with by the first sidelink communication (Panteleev, MCS on pg. 4), or 
a configuration of a receiver beam.

Claim 18
Morita, in view of Panteleev and Deng, discloses the method of claim 1, wherein determining the transmit power control command comprises: 
consolidating one or more other transmit power control commands (fig. 9 of Morita; Panteleev, 501 in fig. 5; Deng, TPC commands for the UEs in par. 0063, and maximum cross link power in par. 0107; since claim does not specifically define what are involved in consolidating, the combined prior art would have rendered the claim obvious; see MPEP 2143, KSR Exemplary Rationales F-G).
Claim 21
Morita discloses a method (fig. 8-10 for transmission power control message) of wireless communication performed by a network entity (base station 200 in fig. 8 & 10), comprising: 
transmitting, by the network entity, to control a transmit power for a second sidelink communication (in fig. 8, base station 200 transmits D2D transmission power control as shown in fig. 8), the transmit power control command to a source user equipment (UE) (fig. 8 and par. 0106).
Although Morita does not disclose “determining, by the network entity, a transmit power control command, to control a transmit power of a source user equipment (UE) and for a first sidelink communication, based at least in part on : a signal to interference noise ratio measurement, of the source UE or the network entity, associated with a second sidelink communication,  and one or more other transmit power control commands received by the network entity”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “determining, by the network entity, a transmit power control command, to control a transmit power of a source user equipment (UE) and for a first sidelink communication, based at least in part on : a signal to interference noise ratio measurement, of the source UE or the network entity, associated with a second sidelink communication”, recall that Morita teaches changing subcarriers between two terminals (S105-S108 in fig. 10, fig. 13 and fig. 19), and transmit power control parameters for different subcarriers (fig. 14 & 16, herein, f0 and f1 could be reasonably interpreted as a first sidelink and a second sidelink). In particular, Panteleev teaches determining sidelink pathloss between the UE and another UE (lines 25-30 on pg. 20) to generate a sidelink transmission power level based on the sidelink pathloss (lines 29-31 on pg. 30). Furthermore, Panteleev teaches RSSI, as to pathloss, including SINR (lines 14-16 on pg. 6 and lines 8-25 on pg. 8), and teaches measuring sidelink-RSRQ during data transmission in PSCCH, PSDCH or PSSCH (lines 30-34 on pg. 5, lines 5-33 on pg. 6, see pg. 9). Accordingly, one of ordinary skill in the art would have combined teaching of power control for different subcarriers of Morita and RSSI measurement for different sidelink for power control of Panteleev to perform equally well to the addressing claim limitations.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita by providing link adaptation for D2D communication as taught in Panteleev. Such a modification would have included link adaptation for D2D communication to determine transmission power levels based on channel quality between UEs so that low spectrum and energy efficiency for D2D communication could be realized for wearable devices and IoT devices as suggested in lines 1-15 on pg. 3 of Panteleev.
Secondly, to address the claim limitation of “a transmit power control command, to control a transmit power of a source UE and one or more other transmit power control commands received by the network entity”, recall that Morita discloses that the terminal sends base station information or request or report (fig. 13). In particular, Deng teaches TPC commands for the UEs (par. 0063) and that TPC based on the received SINR (par. 0131). Additionally, Deng teaches that UE may generate TPC commands to regulate the power and the TPC commands may trigger power head room reporting PHR (par. 0107, consider fig. 1A-C that UE may sends PHR to eNB; see evidence for reporting PHR from UE to eNB in fig. 2 & 3A of Kim et al. Pub. No.: US 2015/0173031 A1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita in view of Panteleev by providing Device-To-Device D2D cross link power control as taught in Deng to obtain the claimed invention as specified in the claim. Such a modification would have included device-to-device D2D communication to determine maximum cross link power for transmission so that resource allocation would be possible for simultaneous transmissions without exceeding a total transmit power control as suggested in par. 0002-0004 of Deng.

Claim 22
Morita, in view of Panteleev and Deng, discloses the method of claim 21, wherein determining the transmit power control command comprises: 
generating the transmit power control command (fig. 9 of Morita; Deng, TPC in par. 0058 & 0063; accordingly, the combined prior art reads on the claim).

Claim 23
Morita, in view of Panteleev and Deng, discloses the method of claim 21, wherein determining the transmit power control command comprises: 
consolidating one or more other transmit power control commands (fig. 9 of Morita; Panteleev, 501 in fig. 5; Deng, TPC commands for the UEs in par. 0063, and maximum cross link power in par. 0107; since claim does not specifically define what are involved in consolidating, the combined prior art would have rendered the claim obvious; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 24
Morita, in view of Panteleev and Deng, discloses the method of claim 23, wherein at least one of the one or more other transmit power control commands is a consolidated transmit power control command (maximum transmit power in fig. 14-15 of Morita; Deng, TPC commands for the UEs in par. 0063, and maximum cross link power in par. 0107; one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 26
Morita, in view of Panteleev and Deng, discloses the method of claim 21, wherein the transmit power control command is based at least in part on a maximum transmit power control command of the one or more other transmit power control commands (maximum transmit power, transmit power threshold in fig. 8-9 of Morita; Panteleev, 501 in fig. 5; Deng, TPC commands for the UEs in par. 0063, and maximum cross link power in par. 0107; the combined prior art renders the combined prior art obvious).

Claim 29
	Claim 29 is a user equipment claim corresponding to UE in method claim 1. All of the limitations in claim 29 are found reciting the structures to perform the respective limitations of claim 1. Accordingly, clam 29 can be considered obvious by the same rationales applied in the rejection of claim 1 set forth above. Additionally, Morita discloses a user equipment (UE) (UE 100 in fig. 1-2 & 8-10) for wireless communication, comprising: a memory (memory 150 in fig. 2); and one or more processors (processor 160 in fig. 2 coupled to memory in fig. 2) operatively coupled to the memory.

Claim 30
Claim 30 is a network entity claim corresponding to a base station in method claim 21. All of the limitations in claim 30 are found reciting the structures to perform the respective limitations of claim 21. Accordingly, clam 30 can be considered obvious by the same rationales applied in the rejection of claim 21 set forth above. Additionally, Morita discloses a network entity (eNB 200 in fig. 1 & 3 and base station 200 in fig. 8-10) for wireless communication, comprising: a memory (memory 230 in fig. 3); and one or more processors (processor 240 in fig. 3) operatively coupled to the memory (in fig. 3, processor 230 are coupled to memory 230).

Allowable Subject Matter
6.	Claims 18-20 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/San Htun/
Primary Examiner, AU 2643